ORDER

PER CURIAM.
L.A.J. (mother) appeals the judgment of the trial court terminating her parental rights to her minor son, K.A.F. J., however, we note that C.L.F. (father) does not.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the *432judgment of the trial court pursuant to Rule 84.16(b).